DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 009/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The replacement drawings were received on 09/30/2022.  These drawings are approved.
Claim Objections
Claims 9, 10, 18 and 19 are objected to because of the following informalities:   
 	Claims 9 and 10 depend on canceled claim 8, which are improper.  
 	Claims 18 and 19 are also objected to because both claims depend on claim 9. 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 	The claimed features of “in a case where a Precision Time Protocol (PTP) message is received, determining attribute information of a PTP port of the received PTP message, wherein the attribute information comprises at least one of the following: clock node configuration type, high-precision mode or non-high-precision mode, non-high-precision ingress correction field (cf) modification mark or non-high-precision egress cf modification mark, and asymmetric compensation value” and “performing clock synchronization on the PTP message according to the attribute information of the PTP port”, as recited in claim 14, contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
 	To be more specific, it is not fully disclosed as to how the clock synchronization on the PTP message can be performed, according to the attribute information of the PTP port.  Is it based on any one or any combination of the attribute information, which comprises: clock node configuration type, high-precision mode or non-high-precision mode, non-high-precision ingress correction field (cf) modification mark or non-high-precision egress cf modification mark, and asymmetric compensation value?  That is, how can a single one or a combination of the attribute information, which comprises: clock node configuration type, high-precision mode or non-high-precision mode, non-high-precision ingress correction field (cf) modification mark or non-high-precision egress cf modification mark, and asymmetric compensation value, can be used for performing the clock synchronization?
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 14, line 4, it is unclear as to where the Precision Time Protocol (PTP) message is received from.  Lines 5-9, it is confusing and ambiguous for reciting “wherein the attribute information comprises at least one of the following: clock node configuration type, high-precision mode or non-high-precision mode, non-high-precision ingress correction field (cf) modification mark or non-high-precision egress cf modification mark, and asymmetric compensation value” since it is unclear as to what is the intended claim limitation(s) for the attribute information.  Line 6, it is unclear as to what “clock node configuration type” is referring to.  Line 9, it is unclear as to what “asymmetric compensation value” is referring to.  Lines 10-11, it is unclear as to how the clock synchronization on the PTP message can be performed according to the attribute information of the PTP port.  That is, it is unclear how can a single one or a combination of the attribute information, which comprises: clock node configuration type, high-precision mode or non-high-precision mode, non-high-precision ingress correction field (cf) modification mark or non-high-precision egress cf modification mark, and asymmetric compensation value, can be used for performing the clock synchronization? 	
In view of the rejections to claim 14 under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, no prior art rejection or allowable subject matter can be applied at this time.  However, the examiner reserves the right to apply any prior art of record for future prior art rejection purpose, once the above rejections are overcome.
Allowable Subject Matter
Claims 1-6, 11-13, 15-17 and 20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Bui et al. is additionally cited to show the common feature of time/clock synchronization in communication system utilizing Precision Time Protocol (PTP) and PTP message transmission and reception similar to the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465